Citation Nr: 0806930	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-11 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for arthritis of the 
right hand, to include as secondary to a service connected 
burn scar, right forearm. 

2.  Entitlement to service connection for arthritis of the 
right shoulder, to include as secondary to a service 
connected burn scar, right forearm.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to December 1945 
with additional service in the Naval Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  The veteran appeared before the 
undersigned Veterans Law Judge in a hearing in Washington 
D.C. in January 2008 to present testimony on the issue on 
appeal.  The hearing transcript has been associated with the 
claims file.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).


FINDING OF FACT

The veteran's right hand and shoulder disorders, 
characterized by ulnar and median neuropathy and arthritis 
were not incurred in active service or duty for training, and 
they are not a residual of the veteran's service connected 
burn.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hand 
disorder have not been met.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1112, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).

2.  The criteria for service connection for a right shoulder 
disorder have not been met.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1112, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In November 2002, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for a claim of 
service connection.  The Board notes that the November 2002 
letter did not provide the veteran with notice specific to a 
claim of secondary service connection.  The March 2003 rating 
decision provided this notice, however, and the veteran 
subsequently had ample time to submit evidence.  
Additionally, the evidence indicates that the veteran 
participated effectively in the appeals process, and his 
statements, to include his testimony at the personal 
hearings, indicate that he had actual knowledge of what is 
needed to obtain secondary service connection.  Consequently, 
the Board finds that no prejudice resulted from the lack of 
an independent notice letter.  In March 2006, the veteran was 
provided with notice of the effective date and disability 
rating regulations, in accord with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the notice 
letter postdated the initial adjudication, the claim was 
subsequently readjudicated and no prejudice is apparent from 
the record.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records, providing personal hearings, 
providing VA examinations, and obtaining a medical opinion.  
Consequently, the Board finds that the duty to notify and 
assist has been satisfied, and the claims are ready for 
adjudication.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as arthritis, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

The active duty service medical records do not report any 
complaints of treatment for a right hand or shoulder problem, 
and the December 1945 separation examination record reports 
normal findings for the spine and extremities, with the 
exception of the veteran's history of pain in the left knee.  
Additionally, there is no evidence of treatment for a right 
shoulder or hand problem within the year after service, and 
March 1958 and March 1963 VA treatment records and January 
1947 and August 1961 VA examination records do not report any 
complaints pertaining to the right shoulder or hand.  Based 
on the absence of evidence of an in-service incurrence of a 
right shoulder or hand disorder and the lack of a competent 
medical opinion linking arthritis of the right shoulder or 
hand to active service, service connection is not warranted 
for this period of service.  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA, injury incurred or aggravated while 
performing INACDUTRA, or acute myocardial infarction, cardiac 
arrest, or cerebrovascular accident occurring during such 
training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

The veteran has reported that he believes his right hand 
disorder was caused by an in-service burn and that his right 
shoulder arthritis results from a right shoulder injury that 
occurred concurrent with the burn.  At his hearings, the 
veteran testified that he was working in the galley and the 
ship rolled, causing him to hit his shoulder against a valve 
and burn his forearm.  See October 2004 RO hearing 
transcript; January 2008 Central Office hearing transcript.  
He testified that the burn was "so severe" that he did not 
notice the injury to his shoulder, but he remembered the 
injury when he was told arthritis is a progressive disease, 
and he believes his right shoulder arthritis resulted from 
this injury.  He also testified that after separating from 
service, his right thumb became disfigured, and he could not 
close his hand, which he believed resulted from the burn to 
the forearm or the shoulder injury.  The veteran added that 
his conditions developed slowly, so he did not seek treatment 
for them until several years after separating from service.  

Reserve medical records report that the veteran received 
treatment for a second degree burn to the right forearm on 
June 28, 1972, but the corresponding treatment records 
indicate that the burn was superficial and sterile, with no 
evidence of infection.  Subsequent Reserve medical records 
indicate that the burn was redressed twice in early July 
1972, but there is no additional reported treatment for the 
burn, and the Reserve medical records do not report any 
treatment for or complaint of a right hand or shoulder 
disorder.  A January 1976 Reserve examination record does 
report the veteran's history of "on and off" bursitis in 
the right shoulder, "occasionally at night," but the 
physical evaluation record notes a normal clinical finding 
for the upper extremities, and subsequent examination records 
report normal clinical findings for the upper extremities and 
negative histories for "arthritis, rheumatism, or bursitis" 
and "painful or 'trick' shoulder."  

Post-Reserve treatment records report that the veteran has 
been diagnosed with arthritis of the right shoulder and hand 
and ulnar and median neuropathy.  An April 2001 VA treatment 
record reports an examiner's finding that the veteran had 
ulnar neuropathy which was "likely secondary to an old burn 
injury."  A February 2003 VA examination record reports 
diagnoses of degenerative arthritis of the right hand and 
shoulder, "possibly secondary" to the service-connected 
burn injury.  The record does not indicate whether the claims 
file was reviewed, but it does report the veteran's history 
of being treated for arthritis since 1945 or 1946.  

In July 2005, the VA obtained an opinion from a VA physician 
who opined that, based on a review of the evidence, the 
"superficial [1972] burn would not produce an ulnar 
neurological injury."  Another VA examination was conducted 
in April 2007, and the record notes that the examiner 
reviewed the claims file.  The examiner reported the 
veteran's history of injuring his right shoulder in service 
when the burn occurred, but noted that there were no 
substantiating records or complaints in the veteran's file.  
The examiner opined that the in-service burn did not result 
in his neuropathy.  The examiner initially noted that the 
veteran's right upper extremity ulnar and median neuropathy 
were more than likely due to the arthritis of the right 
shoulder or arthritis of the cervical spine.  He stated that 
the veteran did not experience sensory neuropathy which would 
be evident if the neuropathy was due to a burn, and added 
that second degree burns are shallow and do not cause 
neuropathy.  The examiner also noted that "the veteran had 
arthritis of several joints," which he believed were "all 
unrelated to [the] burn injury."  He opined that there was 
no medical connection between the burn and arthritis of the 
hand, based on the facts that the burn was second degree and 
healed within two weeks and that both hands were equally weak 
and arthritic.  The examiner also opined that there was no 
medical reason for a burn to the forearm to cause arthritic 
shoulder problems, noting that that the service medical 
records contained no complaint of treatment for a shoulder 
injury.

The Board finds that service connection is not warranted for 
a right hand or shoulder disability, either as incurred in 
duty for training or as secondary to the service-connected 
burn.  

Although the 1976 examination record reports the veteran's 
history of occasional right shoulder bursitis, the record 
does not report the origination of this bursitis, and neither 
that record, nor any Reserve medical record, reports any 
complaint or treatment for the right shoulder during duty for 
training.  As stated above, service connection based on 
Reserve service can only be granted for an injury incurred or 
aggravated during duty for training.  In this case, it would 
be speculative to place the onset of the veteran's reported 
bursitis to the Reserve service, in light of the lack of in-
service complaints or treatment, and the Board notes that 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  See also Slater v. Principi, 4 Vet. App. 43 (1993).  

The Board notes that the veteran is competent to report that 
he banged his right shoulder into a pipe during duty for 
training, and the Board finds the veteran's history credible.  
38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 
(1994).  The veteran is not competent to diagnose the 
residuals thereof, however, or to relate his current 
arthritis to this incident.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Rather, medical evidence is 
needed to that effect.  In this case, the record does not 
contain any opinions linking the veteran's right shoulder 
arthritis or right hand arthritis to the reported in-service 
right shoulder injury.  The record does contain a highly 
probative negative nexus opinion which is based on a review 
of the evidence and is supported by a rationale, however.  In 
light of the foregoing, the Board finds that service 
connection is not warranted for the right shoulder or right 
hand arthritis as secondary to an in-service right shoulder 
injury.

The evidence also does not indicate that the veteran's right 
hand or right shoulder disorders are residuals of the 
service-connected burn.  Although the record contains 
opinions that the veteran's ulnar neuropathy could be related 
to the burn and that the arthritis was "possibly secondary" 
to the burn, these opinions were not based on a review of the 
record and are too conditional to be highly probative.  In 
contrast with these opinions, the record contains highly 
probative opinions based on a review of the record, and with 
supporting rationale, that the veteran's ulnar and median 
neuropathy and arthritis are not due to the burn.  See 
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir. 1999) (unpublished decision), cert. denied 120 S. 
Ct. 1252 (2002) (it is not error for the Board value one 
medical opinion over another, as long as a rationale basis 
for doing so is given).  In light of the foregoing, the Board 
finds that service connection on a secondary basis must also 
be denied.  

In sum, although the Board finds the veteran's account is 
credible, both as to the in-service right shoulder injury and 
his belief that his right shoulder and right hand injuries 
are secondary to the 1972 incident, the competent medical 
evidence does not sufficiently suggest that either disorder 
was incurred in service or is related to a service connected 
disability.  Consequently, while sympathetic to the veteran's 
argument, the Board must deny service connection for a right 
wrist and right hand disorder.  


ORDER

Service connection for a right wrist and right hand disorder 
is denied.  

Service connection for a right shoulder disorder is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


